Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a non-final Office Action on the merits.  Claims 1, 2, 4-17, 24-36, and 69 are currently pending and are addressed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 16, the claim recites “ the specifiable criteria” which lacks proper antecedent basis in the claim. It appears that claim 16 was mistakenly amended to depend from claim 12, when it should have remained dependent from claim 15. For the purposes of examination, the claim has been interpreted as depending from claim 15.
In the art rejections below the claims have been treated as best understood by the examiner. Any claim not explicitly rejected under this heading is rejected as being dependent on an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano et al. (US 2012/0283905).

Regarding claim 1:
Nakano teaches A method for controlling an autonomous mobile robot (autonomous robot 1, see abstract, Fig. 1) that is configured to navigate autonomously in an area of robot deployment using sensors and a map (obstacle sensors, map, see at least ¶0007-0008), the method comprising: 
detecting obstacles and determining a position of detected obstacles based on measurement data received from the sensors (obstacle sensor, see at least ¶0007-0008, laser range finder 13, Fig. 2); 
controlling the robot to avoid collision with a detected obstacle of the obstacles (avoiding obstacle zone, see at least abstract, ¶0008), 
wherein the map comprises map data that represent at least one virtual exclusion region (map including no-entry zone, see at least ¶0008), wherein the at least one virtual exclusion region is taken into consideration as a real obstacle when controlling the robot (composite map, from environment map and no-entry zone map, see at least ¶0010) ; 
saving the determined position of the detected obstacles in the map (storing an environment map showing an obstacle zone where an obstacle was detected, see at least ¶0007); and 
applying a path planning algorithm that plans a path to a destination while avoiding the detected obstacle saved in the map, wherein the at least one virtual exclusion region is treated as the detected obstacle saved in the map (planning path to a destination using composite map, avoiding both obstacle and no-entry zones, see at  least ¶0010).  

Regarding claim 2:
Nakano further teaches wherein the robot determines its own position and, based on its own position and on the map, calculates the relative position of the virtual exclusion region relative to the robot and treats the virtual exclusion region in the same way as it would treat a real detected obstacle (see at least ¶0048-0054).

	Regarding claim 4:
Nakano further teaches wherein a position of an exclusion region is saved as a relative position relative to a land mark designated on the map (at least relative to a wall, boundary, corner, etc. see at least Fig. 3b).

Regarding claim 5:
Nakano further teaches wherein the virtual exclusion region is defined with the aid of a boundary line that the robot is not to cross, and/or the virtual exclusion region is defined by a surface that the robot is not to enter (see at least Fig. 3B, no entry-zone 33).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2016/0026185).

Regarding claim 12:
Smith teaches a method for controlling an autonomous mobile robot (autonomous mobile work device, see at least ¶0021, Fig. 7) that is configured to autonomously navigate in an area of robot deployment using sensors and map data (using sensors to provide a path, determining location on map, see at least ¶0061), wherein the robot determines its position on the map and wherein the map data incudes at least one virtual exclusion region (keep out area, see at least ¶0061); the method comprising: 
conducting a global self-localization while the robot is moving through the area of robot deployment (“As the mobile work system traverses the work area, it compares its location to the map and determines if it is in a keep out area”, ¶0061), wherein testing whether the robot is at least partially located in an exclusion region is carried out during or after completion of the global self-localization (“As the mobile work system traverses the work area, it compares its location to the map and determines if it is in a keep out area”, ¶0061); and testing, based on the information included in the map, whether the robot is at least partially located in the at least one virtual exclusion region (“As the mobile work system traverses the work area, it compares its location to the map and determines if it is in a keep out area”, ¶0061).
Smith does not explicitly teach wherein the path travelled by the robot is saved. However, broadly interpreted, the mapping and path planning systems, as taught by Smith must at least temporarily store a traveled path, at least prior to implementing the path, as is at least implicitly taught by the “path planning”.
Alternately, or in addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the robotic path planning system and method by storing completed paths in order to allow for reuse of the generated paths to save processing resources for future traversals in the environment.

Regarding claim 14:
Smith further teaches conducting a global self-localization while the robot is moving through the area of robot deployment, wherein one or more localization hypotheses is(are) formulated regarding the current location of the robot, and wherein it is determined for every localization hypothesis whether it is located in the at least one virtual exclusion region or near the at least one virtual exclusion region, and controlling the robot such that it exits the exclusion region or increases its distance to it (localizing the robot is determining a single localization hypothesis, exiting the region using sensors, see at least ¶0061).

Claim Rejections - 35 USC § 103
Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to claim 12 above, in view of D’Andrea (US 2013/0302132)

Regarding claim 13:
Smith further teaches, once having determined that it is located in the at least one virtual exclusion region, determines a path to safely exit the at least one virtual exclusion region (using a combination dead reckoning, GPS sensors or optical sensors to provide a path to traverse so the system can exit the keep out area, see at least ¶0061). 
Smith does not explicitly teach traveling back along the same path to exit the region.
D’Andrea teaches a system and method of path planning and maneuvering for a plurality of mobile robots including traveling back along a saved path at least the distance required to safely exit a region (see at least ¶0049-0051, ¶0247).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the robotic navigation system and method as taught by Smith with the technique of utilizing a stored path to safely exit an area as taught by D’Andrea in order to minimize possibility of collision or mitigate other risks associated with traveling in a region upon determining a desire to exit that region.


	Claim Rejections - 35 USC § 103
Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to claim 12 above, in view of Anderson (US 2011/0295423).

Regarding claim 15:
Smith teaches the limitations as above. Smith is silent as to deciding whether to stand still or exit the region.
Anderson teaches a system and method of controlling a robotic device, including determining an exclusion zone, wherein a robot decides, based on specifiable criteria, whether to stand still or to exit a region (see at least abstract, ¶0007, ¶0109-0111).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the mobile robot as taught by Smith with the technique of deciding whether to exit or remain in a region as taught by Anderson in order to allow a robot to adaptively make a determination of whether it should exit a region or remain still based on a current environment, internal state, or other factors.

Claim Rejections - 35 USC § 103
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Smith and Anderson as applied to claim 15 above, further in view of Borenstein et al. (US 5,006,988).
Smith and Anderson teach the limitations as in claim 15 above. Smith and Anderson are silent as to force field analysis.
Borenstein teaches a system and method of routing a mobile robot, wherein a force field analysis is performed to route the robot towards a target (see at least Figs. 3-4, columns 8-10).
The Examiner further notes that Applicant admits in the instant specification that “force field analysis is a (generally known) method for controlling the robot reactively without planning effort”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the robot navigation and control system and method as taught by Smith and Anderson with the well-known technique of selecting a path via force field analysis as taught by Borenstein in order to “provide a simple and economical system for guiding an autonomous vehicle through a field of operation having obstacles thereon”, (Borenstein, column 2, lines 60+)

	



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Duffley et al. (US 2014/0207280) in view of Nielson (US 2011/0054689).

Regarding claim 24:
Duffley teaches a method for controlling an autonomous mobile robot (robot 200) that is configured to autonomously navigate in an area of robot deployment using sensors and an electronic map, wherein the robot regularly determines its position on the map (mapping/navigation system 240, see at least ¶0046, SLAM, see at least ¶0069-0072) and wherein the map data includes at least one virtual exclusion region that the robot does not enter autonomously (occupied zones, see at least ¶0049, alternately segregating cleaning tasks by room, remaining in room until task is completed, see ¶0047, alternately, single pass coverage progressively determines completed areas and does not enter those areas subsequently, see at least ¶ 0075, ¶0083); the method comprising: 
receiving data that represents the at least one virtual exclusion region from a robot via a communication connection ([0078] Any portion of the map database or coverage database may be transmitted to and stored in a location other than the robot 200, e.g., a local hub 110 or gateway within the household, a hub, gateway, server or similar on the Internet, or virtualized instances of the same available on the Internet.); and 
saving the at least one virtual exclusion region in the map of the robot based on the received data (map continuously updated, including various “exclusion regions” as above).
Duffley further teaches wherein the robot is operating in an IoT (internet of things) environment with multiple connected devices communicating and sharing data for use by the plurality of devices. Duffley does not explicitly teach a further robot being part of the IoT environment, sharing and uploading the map data.
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include any known devices to the internet of things as taught by Duffley, including a second cleaning robot in order to clean a larger area without charging or clean an area not accessible to the first robot, such as another floor of a house with stairs in between.
Alternately or in addition, Nielson teaches a system and method of mapping and navigating a plurality of robots in an environment, including sharing created maps with other robots (see at least ¶0134).

It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the networked system of objects sharing mapping data of an environment including a robot navigating in the environment as taught by Duffley with the well-known technique of operating multiple robots in an environment and sharing mapping data between the robots as taught by Nielson in order to more effectively update, use, and confirm mapping data collected to allow a robot to navigate an area with data that would not otherwise be available to the robot via firsthand data collection, reducing redundancies and enhancing efficiency.


	Regarding claim 25:
	Duffley further teaches wherein the data that represent the at least one virtual exclusion region are generated by the robot in dependency on a work task currently being carried out or already completed, in particular in dependency on the surfaces to be processed or already processed during the work task (segregating cleaning tasks by room, remaining in room until task is completed, see ¶0047, alternately, single pass coverage progressively determines completed areas and does not enter those areas subsequently, see at least ¶ 0075, ¶0083).
	The combination of Duffley and Nielson teaches the claim limitations.

Regarding claim 26:
Duffley further teaches deleting a previously saved exclusion region as reaction to a message received from the further robot via the communication connection or after the passing of a specified period of time (Duffley at least implicitly meets this claim limitation, at least by scheduling a next cleaning mission, see at least ¶0096).
	
Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. 
Allowable Subject Matter
Claims 6-11 and 69 are allowed.
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on Monday-Friday 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ryan Rink/           Primary Examiner, Art Unit 3664